Appellant was convicted in the District Court of Titus County of transporting intoxicating liquor, and his punishment fixed at one year in the penitentiary.
The indictment in this case was returned on January 6, 1922, and the case was called for trial in June of said year. Appellant then presented an application for continuance based on the absence of two witnesses, one of whom was alleged to live in Arkansas and the other in Louisiana. It is stated that both of said witnesses had assured appellant that they would voluntarily come and testify in his behalf. Such representation affords no justification of reliance thereon and presents no excuse for not taking the deposition of said witnesses in accordance with our statute. The testimony is ample to show that appellant was driving a car in which there was a large quantity of liquor on the occasion in question. A car accident revealed the presence of said liquor. Appellant fled. The evidence supports the verdict.
Finding no error in the record, an affirmance is ordered.
Affirmed.
                          ON REHEARING.                          May 9, 1923.